Exhibit 10.2
CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
BY AND AMONG
EL PASO PIPELINE PARTNERS, L.P.
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
EL PASO ELBA EXPRESS COMPANY, L.L.C.
EL PASO SNG HOLDING COMPANY, L.L.C
EPPP SNG GP HOLDINGS, L.L.C
SOUTHERN LNG COMPANY, L.L.C.
SOUTHERN NATURAL GAS COMPANY
EL PASO PIPELINE GP COMPANY, L.L.C
AND
EL PASO CORPORATION
November 19, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
RECITALS
ARTICLE 1
DEFINITIONS
ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

                  Section 2.1  
Distribution by EP SNG of the SNG Subject Interest to El Paso
    4   Section 2.2  
Contribution by El Paso of the Subject Interests to the Operating Company
    4   Section 2.3  
Contribution by the Operating Company of the SNG Subject Interest to EPPP SNG
    4   Section 2.4  
Payment of the Consideration
    4  

ARTICLE 3
FURTHER ASSURANCES

                  Section 3.1  
Further Assurances
    4   Section 3.2  
Other Assurances
    4  

ARTICLE 4
CLOSING TIME
 
ARTICLE 5
MISCELLANEOUS

                  Section 5.1  
Order of Completion of Transactions
    5   Section 5.2  
Headings; References; Interpretation
    5   Section 5.3  
Successors and Assigns
    5   Section 5.4  
No Third Party Rights
    5   Section 5.5  
Counterparts
    5   Section 5.6  
Governing Law
    6   Section 5.7  
Severability
    6   Section 5.8  
Amendment or Modification
    6   Section 5.9  
Integration
    6   Section 5.10  
Deed; Bill of Sale; Assignment
    6  

-i-



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
     This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”),
dated as of November 19, 2010, is entered into by and among El Paso Pipeline
Partners, L.P., a Delaware limited partnership (the “Partnership”), El Paso
Pipeline Partners Operating Company, L.L.C., a Delaware limited liability
company and direct wholly-owned subsidiary of the Partnership (the “Operating
Company”), El Paso Elba Express Company, L.L.C., a Delaware limited liability
company (“Elba Express”), El Paso SNG Holding Company, L.L.C., a Delaware
limited liability company and direct wholly-owned subsidiary of El Paso
Corporation (“EP SNG”), EPPP SNG GP Holdings, L.L.C., a Delaware limited
liability company and an indirect wholly-owned subsidiary of the Partnership
(“EPPP SNG”), Southern LNG Company, L.L.C., a Delaware limited liability company
(“SLNG”), Southern Natural Gas Company, a Delaware general partnership (“SNG”),
El Paso Pipeline GP Company, L.L.C., a Delaware limited liability company and an
indirect wholly-owned subsidiary of El Paso (“EPP GP”), and El Paso Corporation,
a Delaware corporation (“El Paso”). The parties to this Agreement are
collectively referred to herein as the “Parties.” El Paso and EPP SNG are
referred to herein collectively as the “Contributing Parties.” Capitalized terms
used herein shall have the meanings assigned to such terms in Section 1.1.
RECITALS
     WHEREAS, the Contributing Parties desire to transfer to the Partnership a
49% membership interest in Elba Express (the “Elba Express Subject Interest”), a
49% membership interest in SLNG (the “SLNG Subject Interest”), and a 15% general
partner interest in SNG (the “SNG Subject Interest” and together with the Elba
Express Subject Interest and the SLNG Subject Interest, the “Subject Interests”)
pursuant to the terms of the Contribution Agreement (as defined below) and this
Agreement; and
     WHEREAS, El Paso owns a 49% membership interest in Elba Express and a 49%
membership interest in SLNG; and
     WHEREAS, EP SNG owns a 55% general partner interest in SNG; and
     WHEREAS, after giving effect to the completion of the contribution of the
Subject Interests referred to above pursuant to the terms of this Agreement and
the Contribution Agreement (as defined below), the Operating Company will own a
100% membership interest in each of Elba Express and SLNG and EPPP SNG will own
a 60% general partner interest in SNG; and
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recitals, and to effect the intent of the Parties in connection with
the consummation of the transactions contemplated hereby, the Partnership, the
Operating Company, Elba Express, EP SNG, EPPP SNG, SLNG, SNG and El Paso entered
into that certain Contribution Agreement (the “Contribution Agreement”), dated
November 12, 2010 pursuant to which the Partnership agreed to acquire the
Subject Interests from the Contributing Parties for aggregate consideration of
$1,133 million (as may be adjusted pursuant to the Contribution Agreement).

 



--------------------------------------------------------------------------------



 



     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby (the “Closing”), each of the following shall occur:
          1. EP SNG will transfer the SNG Subject Interest to El Paso.
          2. El Paso will transfer the Subject Interests to the Operating
Company in exchange for the Consideration, paid in the form specified in the
Contribution Agreement.
          3. The Operating Company will contribute the SNG Subject Interest to
EPPP SNG.
          4. The limited liability company and general partnership agreements of
the aforementioned entities will be amended to the extent necessary to reflect
the matters and transactions mentioned in this Agreement.
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:
ARTICLE 1
DEFINITIONS
     Section 1.1 The following capitalized terms shall have the meanings given
below.
     (a) “Agreement” has the meaning assigned to such term in the first
paragraph of this Agreement.
     (b) “Consideration” has the meaning assigned to such term in the
Contribution Agreement.
     (c) “Closing” has the meaning assigned to such term in the recitals.
     (d) “Closing Date” has the meaning assigned to such term in the
Contribution Agreement.
     (e) “Closing Time” shall mean 9:00 a.m. Houston, Texas time on the Closing
Date.
     (f) “Contributing Parties” has the meaning assigned to such term in the
first paragraph of this Agreement.
     (g) “Contribution Agreement” has the meaning assigned to such term in the
recitals.
     (h) “Elba Express” has the meaning assigned to such term in the first
paragraph of this Agreement.
     (i) “Elba Express Subject Interest” has the meaning assigned to such term
in the recitals.

2



--------------------------------------------------------------------------------



 



     (j) “El Paso” has the meaning assigned to such term in the first paragraph
of this Agreement.
     (k) “EP SNG” has the meaning assigned to such term in the first paragraph
of this Agreement.
     (l) “EPP GP” has the meaning assigned to such term in the first paragraph
of this Agreement.
     (m) “EPPP SNG” has the meaning assigned to such term in the first paragraph
of this Agreement.
     (n) “General Partner Units” has the meaning assigned to such term in the
Partnership Agreement.
     (o) “GP Cash Contribution” has the meaning assigned to such term in the
recitals.
     (p) “Operating Company” has the meaning assigned to such term in the first
paragraph of this Agreement.
     (q) “Parties” has the meaning assigned to such term in the first paragraph
of this Agreement.
     (r) “Partnership” has the meaning assigned to such term in the first
paragraph of this Agreement.
     (s) “Partnership Agreement” means the First Amended and Restated Agreement
of Limited Partnership of the Partnership, dated as of November 21, 2007, as
amended by Amendment No. 1 thereto, dated as of July 28, 2008.
     (t) “SLNG” has the meaning assigned to such term in the first paragraph of
this Agreement.
     (u) “SLNG Subject Interest” has the meaning assigned to such term in the
recitals.
     (v) “SNG” has the meaning assigned to such term in the first paragraph of
this Agreement.
     (w) “SNG Subject Interest” has the meaning assigned to such term in the
recitals.
     (x) “Subject Interests” has the meaning assigned to such term in the
recitals.

3



--------------------------------------------------------------------------------



 



ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
     Section 2.1 Distribution by EP SNG of the SNG Subject Interest to El Paso.
EP SNG hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to El Paso, its successors and assigns, for its and their own
use forever, all right, title and interest in and to the SNG Subject Interest,
and El Paso hereby accepts such SNG Subject Interest from EP SNG.
     Section 2.2 Contribution by El Paso of the Subject Interests to the
Operating Company. El Paso hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to the Operating Company, its
successors and assigns, for its and their own use forever, all right, title and
interest in and to the Subject Interests, and the Operating Company hereby
accepts such Subject Interests from El Paso.
     Section 2.3 Contribution by the Operating Company of the SNG Subject
Interest to EPPP SNG. Operating Company hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to EPPP SNG, its successors
and assigns, for its and their own use forever, all right, title and interest in
and to the SNG Subject Interest, and the Operating Company hereby accepts such
SNG Subject Interest from the Operating Company.
     Section 2.4 Payment of the Consideration. The Parties acknowledge that the
Operating Company has paid the Consideration to El Paso. El Paso hereby
acknowledges receipt of the Consideration.
ARTICLE 3
FURTHER ASSURANCES
     Section 3.1 Further Assurances. From time to time after the Closing Time,
and without any further consideration, the Parties agree to execute, acknowledge
and deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and will do
all such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) to more fully assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, or (b) to more fully and effectively vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended so to be and to
more fully and effectively carry out the purposes and intent of this Agreement.
     Section 3.2 Other Assurances. From time to time after the Closing Time, and
without any further consideration, each of the Parties shall execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to more fully and effectively
carry out the purposes and intent of this Agreement. It is the express intent of
the Parties that the Partnership or its subsidiaries own the Subject Interests
that are identified in this Agreement.

4



--------------------------------------------------------------------------------



 



ARTICLE 4
CLOSING TIME
     Notwithstanding anything contained in this Agreement to the contrary, none
of the provisions of Article 2 or Article 3 of this Agreement shall be operative
or have any effect until the Closing Time, at which time all the provisions of
Article 2 and Article 3 of this Agreement shall be effective and operative in
accordance with Article 5, without further action by any Party hereto.
ARTICLE 5
MISCELLANEOUS
     Section 5.1 Order of Completion of Transactions. The transactions provided
for in Article 2 and Article 3 of this Agreement shall be completed immediately
following the Closing Time in the following order: first, the transactions
provided for in Article 2 shall be completed in the order set forth therein; and
second, following the completion of the transactions as provided in Article 2,
the transactions, if they occur, provided for in Article 3 shall be completed.
     Section 5.2 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.
     Section 5.3 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
assigns.
     Section 5.4 No Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
     Section 5.5 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the Parties hereto.

5



--------------------------------------------------------------------------------



 



     Section 5.6 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.
     Section 5.7 Severability. If any of the provisions of this Agreement are
held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
     Section 5.8 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an Amendment to this Agreement.
     Section 5.9 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This document and
such instruments contain the entire understanding of the Parties with respect to
the subject matter hereof and thereof. No understanding, representation, promise
or agreement, whether oral or written, is intended to be or shall be included in
or form part of this Agreement unless it is contained in a written amendment
hereto executed by the Parties hereto after the date of this Agreement.
     Section 5.10 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[Signature pages follow]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties
hereto as of the date first above written.

            EL PASO PIPELINE PARTNERS, L.P.
      By:   EL PASO PIPELINE GP COMPANY, L.L.C.,         Its General Partner   
                  By:   /s/ John J. Hopper         Name:   John J. Hopper       
Title:   Vice President and Treasurer        EL PASO PIPELINE PARTNERS OPERATING
COMPANY, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        EL PASO ELBA EXPRESS COMPANY, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        EL PASO SNG HOLDING COMPANY, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        EPPP SNG GP HOLDINGS, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer     

[Signature page to Contribution, Conveyance and Assumption Agreement]

 



--------------------------------------------------------------------------------



 



            SOUTHERN LNG COMPANY, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        SOUTHERN NATURAL GAS COMPANY
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        EL PASO PIPELINE GP COMPANY, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        EL PASO CORPORATION
      By:   /s/ D. Mark Leland         Name:   D. Mark Leland        Title:  
Executive Vice President     

[Signature page to Contribution, Conveyance and Assumption Agreement]

 